Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claims 1-18 are pending in the current application.
Priority
2.	This application is a CON of 16/285,996 02/26/2019 ABN, which is a CON of 15/621,400 06/13/2017 PAT 10265316, which is a DIV of 15/093,004 04/07/2016 ABN, which is a DIV of 13/991,486 06/04/2013 PAT 9346790, which is a 371 of PCT/GB2011/052414 12/06/2011 and claims priority to UNITED KINGDOM 1020607.6 12/06/2010, EUROPEAN PATENT OFFICE (EPO) PCT/EP2010/068946 12/06/2010, UNITED KINGDOM 1109508.0 06/07/2011 UNITED KINGDOM 1113757.7 08/10/2011.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications 16/285,996, 15/621,400, 15/093,004, 13/991,486, PCT/GB2011/052414, UNITED KINGDOM 1020607.6, 1109508.0, 1113757 and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This same scheme is found on page 11 of the priority document UK 1020607.6 filed 12/06/2010.  Based upon this information claims 1-15, 18 are supported by these documents and afforded the priority date of December 6, 2010, however as can be seen above the genus of “amine” bases in claim 16, the concept of “nucleophilic catalyst” and the genus of “pyridine derivative” in claim 17 are not disclosed.  This description only appears when the instant application was filed on August 4, 2020, which is the priority date afforded to claims 16-17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 16-17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 17, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 depends on a non-existent claim 19 since the claims end at claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claim(s) 16-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by 
WO 2011069951 A1 (cited on the IDS).  On page 150 Example 87  (2R)-2-amino-N-[6-(spiro[1-benzofuran-3,1'-cyclopropan]-4-yloxy)-3-pyridinyl]butanamide a compound of formula II where R2 is spirocarbocycle A is a furan, R1 is H, one of C and Y is N and the other is CH, R4/R5 are methyl is reacted with the carbonylating agent triphosgene and triethylamine to give a compound of Formula I with the same definitions in Formula II. Example 88 is also the same with a different 
Allowable Subject Matter
5.	Claims 1-15 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The claims 1-15 are drawn to a process of making the novel and unobvious product of US patent 9,346,790.
Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.